423 F.2d 1223
UNITED STATES of America, Appellee,v.Clyde Wallace STAMEY, Appellant.
No. 13801.
United States Court of Appeals, Fourth Circuit.
Decided April 1, 1970.

Alton T. Cummings, Asheville, N. C. (court-appointed counsel) for appellant.
Keith S. Snyder, U. S. Atty. for the Western District of N. C., and James O. Israel, Asst. U. S. Atty., for appellee.
Before HAYNSWORTH, Chief Judge, and CRAVEN, and BUTZNER, Circuit Judges.
PER CURIAM:


1
Clyde Wallace Stamey appeals from a conviction for bank robbery [18 U.S.C. § 2113], assigning as error the admission of police officers' testimony quoting a prior consistent statement made by a government witness.


2
The testimony was properly admitted. The declarant was subject to cross-examination concerning the statement, and the testimony of his prior consistent statement was offered to rebut charges of recent fabrication or improper motive. See generally Proposed Rules of Evidence for the United States District Courts and Magistrates, 8-01(c) (2) (ii), and Advisory Committee's Note (c) (2) (ii), pp. 159 and 165 (Preliminary Draft, 1969).


3
The judgment is affirmed.